DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  

Claim 16: “to receive from a first computer system identification information of a first subject”, “to transform the identification information of the first subject into a first identity code that hides the identification information of the first subject”, “to receive from a second computer system a second identity code and a piece of information”, “to transmit to the first computer system a question related to the piece of information when the first identity code corresponds to the second identity code”, “to receive from the first computer system an answer in response to the question”, and “to transmit to the second computer system a message corresponding to the answer.”  
Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following claims and language can be considered to be “contingent limitations” and should be revised.  
Claim 1: “when the first identity code corresponds to the second identity code.” there is no positively recited step of determining that the first identity code corresponds to the second identity code.  “Transmitting… a question” is contingent on the determining. Therefore, the limitation is contingent and need not be given patentable weight.

Claim Objections 
The examiner is objecting to claims 15 and 17 as both refers to their respective independent claims in an unclear manner.  Specifically, claim 15 references independent claim 14 as a method claim while claim 14 language suggests that it is a system claim.  Similarly, claim 17 also references independent claim 16 as a method claim while claim 16 language suggests that it is a computer-readable medium claim.  

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation language “program code to…” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:

(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-17 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for authenticate user by substituting cryptic information for actual information and asking user questions, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 14 and 16 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “a first computer system”, “a second computer system”, and “a third computer system”, used in receiving user ID, changing user ID into a code, receiving “a piece of information”, sending a question relating to that piece of information, getting an answer back and sending it to a relevant party, considered individually or in 
Dependent claim 7 introduces the additional element of “device interface”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 12 introduces the additional element of “a network”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 14 introduces the additional element of “computer system”, “a memory device”, and “at least one processor”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 16 introduces the additional element of “a non-transitory computer-readable medium computer system”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2-6, 7-11, 13, 15, and 17 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.


Claim Rejections - 35 USC § 102(a)(2) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forman (20080216172).
Regarding claim 1, Forman teaches 
a computer-implemented method for protecting against financial crimes, comprising:
receiving, at a third computer system from a first computer system, identification information of a first subject;


transforming, by the third computer system, the identification information of the first subject into a first identity code that hides the identification information of the first subject; 
([0085] and [0097])

receiving, at the third computer system from a second computer system, a second identity code and a piece of information; 
transmitting, from the third computer system to the first computer system, a question related to the piece of information when the first identity code corresponds to the second identity code; 
([0057]-[0060] and [0084]).

receiving, at the third computer system from the first computer system, an answer in response to the question; and 
([0065]).

transmitting, from the third computer system to the second computer system, a message corresponding to the answer
([0056]).

Regarding claim 2, Forman discloses  
the identification information comprises at least one of a name, an address, a date of birth, a personal identification number, a user ID, a password, a tax identification number, a type of the identification document used, an identity number associated with the identification document, a country, state, government organization and/or a private organization issuing the identification document, an expiration date of the identification document, a financial instrument number, a type of the financial instrument, an expiration date of the financial instrument, a financial account number, a type of the financial account, a phone number, a screen name, an email address, a photograph, a fingerprint, a iris scan, a physical description, biometrical information, other information that can be used to identify a person, or a combination thereof
([0055] and [0048]).

Regarding claim 3, Forman discloses  
the financial instrument comprises at least one of cash, a virtual currency, a virtual security, a virtual instrument, a credit card, a debit card, an ATM card, a prepaid card, a stored value card, a gift card, a 132 62599566v.1Docket No. 72209-000097 check, a monetary instrument, a wire transfer, an ACH transfer, a letter of credit, a note, a security, a commercial paper, a commodity, a precious metal, gold, silver, any instrument that can be used to conduct financial transaction, or a combination thereof  
([0055] and [0048]).

Regarding claim 4, Forman discloses  
the identification information of the first subject is transformed into the first identity code through at least one of selecting characters, encoding characters, arranging characters, recombining characters, encrypting characters, converting characters, breaking characters into bytes, selecting bytes, converting bytes, rearranging sequence of bytes, recombining bytes into characters, encrypting bytes, or a combination thereof  
([0085] and [0093]-[0099]).

Regarding claim 5, Forman discloses  
the first subject comprises at least one of a person, an object, an organization, a legal entity, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non- financial instrument, or a combination thereof  
([0015], [0017], and [0048]).

Regarding claim 6, Forman discloses  
the piece of information is associated with at least one of cash, virtual currency, a virtual security, a virtual instrument, a credit card, a debit card, an ATM card, a prepaid card, a stored value card, a gift card, a check, a monetary instrument, a wire transfer, an ACH transfer, a letter of credit, a note, a security, a commercial paper, a commodity, precious metal, gold, silver, or a combination thereof  
([0048]).

Regarding claim 7, Forman discloses  
which the first computer system comprises a device interface associated with at least one of an individual, an organization, or a combination thereof  
([0055] and [0065]).

Regarding claim 8, Forman discloses  
the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a video interface, an audio interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device133 62599566v.1Docket No. 72209-000097interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof  
([0050]).

Regarding claim 9, Forman discloses  
the second computer system comprises a device interface associated with at least one of a financial institution, a merchant, an organization, or a combination thereof  
([0065] and [0059]).

Claim 10 is rejected using the same rationale that was used for the rejection of claim 8.

Regarding claim 11, Forman discloses  
the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof  
([0067]).

Regarding claim 12, Forman discloses  
the third computer system comprises a device interface connected to a network of computer systems  
([0049]).

Claim 13 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Childress (20160315929) teaches system and method for enhanced challenge-response authentication.
Stoops (20160337403) teaches system and method for identity authentication. 
Militi (20160328743) teaches system and method for asking and answering questions with an electronic device.
 Mulay (20160352894) teaches system and method to authenticate contact center agents by a reverse authentication procedure.
Moran (20170006008) teaches system and method of providing identity verification services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698